o f f i c e o f t h e c h i e f c o u n s e l number release date uil department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc ita b4 ------------ conex-121155-10 the honorable suzanne m kosmas member u s house of representative sec_1000 city center circle 2nd floor port orange fl attention --------------------- dear congresswoman kosmas i am responding to your letter dated date submitted on behalf of your constituent ----- ---------------------- she asked if she and her husband are eligible for the long-time residents homebuyer tax_credit for the home they purchased on date --------------------became a u s permanent resident_alien in date she did not previously own a home her husband owned his prior home since i hope that the following information is helpful credit for first-time homebuyers a married individual who has never owned a home does not qualify for the first-time_homebuyer credit if the individual’s spouse had an ownership_interest in a principal_residence during the three-year period ending on the date of purchase of the principal_residence sec_36 of the internal_revenue_code code because ----------------------husband owned his prior home during the last three years she does not qualify for the first-time_homebuyer credit credit for long-time residents of the same residence a married individual may be eligible for an income_tax_credit for the purchase of a home if the individual and his spouse owned and used the same home as their principal for any 5-consecutive-year period during the 8-year period ending on the date of purchase of the replacement residence sec_36 of the code this credit equals percent of the purchase_price of the home up to a maximum credit of dollar_figure sec_36 and b d of the code in addition this credit applies only if the taxpayer purchases the residence on or after date sec_11 of the worker homeownership and business assistance act of because ------------------- and her husband purchased their home before the date effective date they cannot take this credit conex-121155-10 further even if they purchased their home on or after date they would not qualify for this credit unless --------------------owned and used her husband’s home as her principal_residence for any consecutive 5-year period beginning on date the law does not grant the irs authority to make exceptions to these rules i have enclosed pages of publication your federal_income_tax which provides a more detailed explanation of the first-time_homebuyer credit if you have any questions please contact me or -------------------- at -------------------- sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting enclosure
